Citation Nr: 1417242	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a right knee disorder, other than arthritis, for accrued benefits purposes.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for right knee arthritis, for accrued benefits purposes.  

3.  Entitlement to service connection for a bilateral hip disorder, including as secondary to a knee disorder, for accrued benefits purposes.

4.  Entitlement to service connection for a lower back disorder, including as secondary to a knee disorder, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to January 1962.  He died on April [redacted], 2009.  The appellant is the Veteran's spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied service connection for hip conditions, a back condition, and degenerative arthritis of the right knee.  The RO also reopened a previously denied claim for service connection for a right knee condition and denied the claim on the merits.  With respect to the issues concerning the right knee, it is noted that the RO previously denied service connection for a right knee condition in May 1962 and for arthritis of the right knee in July 2002.  A VA examiner diagnosed degenerative joint disease of the right knee and residual nontender scarring from right knee surgery in March 2007.  Although the RO reopened the claim for service connection for a right knee condition and appears to have reopened the claim for service connection for arthritis of the right knee, the Board must also find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2014 letter, the Board requested clarification as to whether the appellant wanted a hearing before the Board.  In that regard, at the time of the Veteran's death, he had perfected an appeal and requested a hearing before the Board.  In a December 2013 memorandum, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  In April 2014, the Board received a letter from the appellant requesting a hearing before a Veterans Law Judge at her local regional office.  The Board therefore finds that a remand is required to schedule a travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel Board hearing.  A copy of the letter scheduling the appellant for that hearing, with a copy to her representative, should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


